COOK, Judge
(dissenting):
In North v. Russell, 427 U.S. 328, 96 S.Ct. 2709, 49 L.Ed.2d 534 (1976), the United States Supreme Court reviewed a two-tier court system in which a person accused of certain offenses could be tried in a police *245court in which the judge was a nonlawyer. The Court noted that “[i]t is obvious that many defendants . . . may be uncounseled when they appear before the police court” and “may be unaware of their right to a de novo trial after a judgment is entered.” Id. at 335, 96 S.Ct. at 2712. The Court assumed that the lay police judges would “recognize their obligation . to inform” the accused of the right to counsel, if confinement was to be imposed, and of the right to “ ‘appeal,’ ” if convicted. Id. The Court upheld the two-tier system. In my opinion, a summary court officer and a commanding officer proceeding under Article 15, Uniform Code of Military Justice, 10 U.S.C. § 815, although not legally trained, are equally qualified to advise an accused of his right to refuse to be tried by a summary court-martial or to accept Article 15 punishment, as the case may be. I disagree, therefore, with the majority’s determination that “advice of a legally trained person is required to meaningfully explain” the rights of an accused at these proceedings and thus permit the individual to make an informed decision.
I also disagree with the limitations imposed by the majority on the “use of the summary courts-martial” which they deem mandated by “the overall ramifications of Middendorf.” In Middendorf v. Henry, 425 U.S. 25,96 S.Ct. 1281, 47 L.Ed.2d 556 (1976), the Supreme Court determined that the right to counsel protected by the Sixth Amendment does not extend to a summary court-martial in which confinement is imposed. Whatever the criticism of that holding, the fact that the accused is not accorded a particular constitutional right does not mean the court’s determination of guilt is not a conviction. The two-tier system sustained by the Supreme Court demonstrates that a first-tier court can be invested with statutory authority to determine whether the accused has violated a provision of the criminal law of the jurisdiction and to impose punishment upon a finding of guilty, notwithstanding the procedure in that court does not incorporate all the constitutional requirements for a criminal court.
Typically, in the two-tier system, although charged with an offense providing for a punishment that constitutionally requires trial by jury, the defendant can be made to stand trial before a first-tier court with no jury. Similarly, the judge of a first-tier court need not be legally trained, but it would appear that the judge of a second-tier court must be. A first-tier court can, like a summary court, also try an accused for very serious offenses. Ludwig v. Massachusetts, 427 U.S. 618, 620, 96 S.Ct. 2781, 49 L.Ed.2d 732 (1976). The circumstance that saves the two-tier system from constitutional infirmity in these instances is the fact that the defendant has a ready and easy means of having his case tried anew by a second-tier court. But, if the defendant does not seek trial in a second-tier court, a finding of guilt and imposition of sentence by the first-tier court constitute a conviction.
In my opinion, the circumstance that avoids constitutional infirmities in a first-tier court is also present in a summary court-martial. Article 20, UCMJ, provides that an accused may object to trial by summary court-martial; and, if he objects, he can be tried only by a special or general court-martial, where he is entitled to counsel. See Article 27, UCMJ, 10 U.S.C. § 827. Some jurisdictions having a two-tier court system allow the accused “to bypass” trial in the first-tier court if he desires the constitutional rights not provided for in that tribunal. Ludwig v. Massachusetts, supra, 427 U.S. at 620, 96 S.Ct. 2781. Although the military court system is not generally regarded as a two-tier system, the “bypass” right accorded the accused at the summary court level operates to give it that effect. Its presence in the Code effectively removes, in my opinion, the underpinning of the majority’s perceptions of the “ramifications” of Middendorf.
I would affirm the decision of the Court of Military Review.